Citation Nr: 1504270	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of receiving death benefits.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.  The Veteran died in May 2011.

This matter came before the Board of Veterans' Appeals (Board) from a May 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits because the appellant and the Veteran had been divorced at the time of his death and, as such, she could not be considered his surviving spouse.


FINDINGS OF FACT

1. The Veteran and the appellant were married in 1970 and subsequently divorced in 1983.

2. At the time of the Veteran's death in May 2011 the Veteran and the appellant were divorced.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103(c) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for death benefits as the Veteran's "surviving spouse."

VA death benefits, including death pension, death compensation, and DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  A "surviving spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  The appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Although on her application for death benefits the appellant claimed to be the Veteran's surviving spouse and that their marriage ended in May 2011 due to the Veteran's death, she subsequently stated that she and the Veteran divorced after 14 years of marriage.  See December 2011 Notice of Disagreement. One of the appellant's children also stated that the appellant and the Veteran had divorced.  The Veteran is further listed as divorced on his death certificate.

Thus, the Board finds that the record clearly indicates that the appellant and the Veteran were divorced at the time of his death, and the appellant ultimately does not dispute that fact.  However, the appellant argues that as she was married to the Veteran throughout the time he was in Vietnam and she divorced him due to abuse, she should nonetheless be awarded death pension benefits.

The Board acknowledges and is sympathetic to the appellant's contention.  However, a valid marriage between the appellant and the Veteran at the time of the Veteran's death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits, and at the time of the Veteran's death in May 2011, the appellant was not married to him.  There is no provision to award benefits to a prior spouse, even if that person was married to the Veteran during his service, and despite whatever the reasons for divorce.  Therefore, the appellant does not meet the requirements of 38 C.F.R. § 3.50, and her claim must be denied. 

The legal criteria governing one's status as a surviving spouse are clear and specific, and the Board is bound by them.  In this case, they do not provide a basis upon which a favorable decision can be rendered.  The law in this case is dispositive; therefore, the appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits is not warranted.  The appeal is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


